Citation Nr: 1727808	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  07-04 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for end stage renal disease.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to May 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2006 and March 2009 by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal was remanded for additional development in October 2010 and June 2013.

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge in June 2010 and before one of the undersigned Veterans Law Judges in March 2012.  Copies of the transcripts of those hearings are of record.  At his March 2013 hearing the Veteran waived his right to have a hearing before the third Veterans law Judge participating in the decision in his appeal.


REMAND

Concerning the claim for service connection for hepatitis C, the claim has previously been considered under the theory that diagnosed hepatitis C was either directly caused by or aggravated by active service.  In a May 2017 submission, the Veteran's accredited representative advanced a new theory of entitlement.

In September 1982, the Veteran underwent surgery at a VA Medical Center to correct an inguinal hernia.  The Veteran now asserts, as that treatment preceded the confirmation of his diagnosis of hepatitis C and could potentially have placed him in contact with unsterile medical equipment or contaminated blood, his current hepatitis C is related to the September 1982 surgery.

Therefore, the Veteran now asserts entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  In accordance with VA's duty to assist under the provisions of 38 U.S.C. § 5103A(d), the Board finds that an examination and corresponding medical opinion is required as one has not been previously afforded with respect to this theory of entitlement.  Additionally, the Veteran should be notified of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate a claim for compensation under the provisions of 38 U.S.C.A. § 1151.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Veteran has claimed that his end stage renal disease is secondary to hepatitis C.  Therefore, those claims are inextricable intertwined.  Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, further consideration of whether new and material evidence has been received to reopen a claim of entitlement to service connection for end stage renal disease must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with all required notice in response to the claim for compensation under 38 U.S.C.A. § 1151.

2.  Schedule the Veteran for a VA examination to determine whether the Veteran has any additional disability that is the result of VA treatment, specifically as a result of inguinal hernia surgery performed in September 1982 at the Washington VA Medical Center.  All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.  Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion regarding (1) the exact nature and pathology of the Veteran's hepatitis C subsequent to September 1982 inguinal hernia surgery, (2) whether it is at least as likely as not (50 percent or greater probability) that any additional disability was caused by VA medical care, to include as a result of potential contact with unsterile medical equipment or contaminated blood, and, if so, (3) whether it is at least as likely as not (50 percent or greater probability) that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in rendering such care proximately caused the Veteran's hepatitis C; and, in the alternative (i.e., regardless of carelessness, negligence, etc.), whether any additional disability was due to an event not reasonably foreseeable.  The examiner is specifically requested to discuss the Veteran's contentions that he was in contact with unsterile medical equipment or contaminated blood.  A discussion of the complete rationale for all opinions expressed, to include discussion of relevant evidence, should be included in the examination report.  If the examiner determines that the Veteran's hepatitis C pre-existed the September 1982 surgery, the examiner should provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) (1) that the Veteran's pre-existing hepatitis C was aggravated by the September 1982 inguinal surgery, (2) whether any additional disability caused by aggravation was caused by VA medical care, and, if so, (3) whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in rendering such care proximately any  the additional disability due to aggravation; and, in the alternative (i.e., regardless of carelessness, negligence, etc.), whether any additional disability caused by aggravation was due to an event not reasonably foreseeable.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________     		___________________________
              John L. Prichard                                               Michael J. Skaltsounis               
     Acting Veterans Law Judge                                        Veterans Law Judge
     Board of Veterans' Appeals                                   Board of Veterans' Appeals              



___________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

